


THIRD AMENDMENT TO THE
RUBY TUESDAY, INC. STOCK INCENTIVE AND
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(AS AMENDED AND RESTATED ON OCTOBER 8, 2008)


THIS THIRD AMENDMENT is made on this 10th day of October, 2012, by Ruby Tuesday,
Inc. a corporation duly organized and existing under the laws of the State of
Georgia (hereinafter called the “Primary Sponsor”).


WITNESSETH:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Stock Incentive
and Deferred Compensation Plan for Directors (the “Plan”) under an amended and
restated indenture which became effective as of October 8, 2008 and was
subsequently amended by the First Amendment thereto dated July 21, 2011, and the
Second Amendment thereto dated January 5, 2012; and


WHEREAS, the Primary Sponsor now wishes to amend the Plan to reduce the
aggregate annual award value;


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective with
respect to Stock Incentives (as defined in the Plan) granted on and after the
date this Third Amendment is approved by the Board of Directors of the Primary
Sponsor, as follows:


1.           By deleting Subsection (c) of Section 1.1 in its entirety and by
substituting therefor the following:


“(c)           ‘Award Value’ means an amount equal to $73,000, adjusted
cumulatively thereafter on an annual basis for inflation based on the twelve
months’ percent change in the national Consumer Price Index for all Urban
Consumers (CPI-U), US City Average for All Items, not seasonally adjusted, for
the fiscal year of the Company ending prior to the date of grant.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Third Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this Third Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.

        
 

ATTEST:  /s/ Scarlett May  By: /s/ Samuel E. Beall, III           Scarlett May
 Samuel E. Beall, III           Secretary  Chairman of the Board,    Chief
Executive Officer and President

                                  
[CORPORATE SEAL]



